Citation Nr: 1201496	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  10-47 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUES

1.  Entitlement to basic eligibility for educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill).

2.  Entitlement to basic eligibility for educational assistance benefits under Chapter 33 of Title 38 of the United States Code (Post-9/11 GI Bill).


ATTORNEY FOR THE BOARD

Shabnam Keyvan



INTRODUCTION

The Veteran had active service from April 2008 to October 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the February 2009 and October 2009 decisions of the above-referenced RO.  In the February 2009 decision, the RO determined that the Veteran did not qualify for the Montgomery GI Bill (MGIB) program, the Montgomery GI Bill - Selected Reserve program, or the Reserve Education Assistance Program.  In the October 2009 decision, the RO determined that the Veteran was not eligible for education benefits under the Post-9/11 GI Bill.  The Veteran appealed both denials, and the case was referred to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the December 2010 substantive appeal, the Veteran requested a hearing at the Board in Washington, D.C. before a Veterans Law Judge (VLJ) prior to his claim being reviewed by the Board.  A date for the hearing was scheduled on September 12, 2011, and a July 2011 letter notified the Veteran of the location, date, and time of that hearing.  However, in an August 2011 letter, the Veteran explained that he was experiencing some financial difficulties and would therefore be unable to travel to Washington D.C. to attend his hearing.  He requested that his hearing be postponed to another date.  

A subsequent hearing date was then scheduled for November 28, 2011, and an October 2011 letter notified the Veteran of the location, date, and time of this rescheduled hearing.  However, in a faxed statement received on November 15, 2011, the Veteran again requested that his hearing be postponed so that he could seek representation from the Disabled American Veterans.  He also requested that his hearing be scheduled at a location closer to him due to financial constraints.  
An appellant will be accorded full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person.  38 C.F.R. § 20.600 (2011).  The Board notes that, although the Veteran has expressed interest in seeking representation from a service organization, such representation will not be recognized until the appropriate VA forms assigning power of attorney to the service organization are completed and associated with the claims file.  A review of the Veteran's claims file reveals that there is no power of attorney associated with the claims file.  Therefore, the appeal must be remanded so that the RO can provide the Veteran with the appropriate VA forms to execute the power of attorney.  

Additionally, a basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  The Board finds that the Veteran in the current appeal has filed a timely motion for rescheduling his Board hearing based upon good cause.  38 C.F.R. §§ 20.702(c).  Accordingly, the motion to reschedule the Veteran for either an in-person hearing before a VLJ or before RO personnel at the RO or a videoconference hearing before a VLJ is granted.  On remand, and after the Veteran is accorded an opportunity to appoint representation, he should be given the opportunity to testify in-person before a VLJ or before RO personnel at the RO or to testify at a videoconference hearing before a VLJ.  38 U.S.C.A. § 7107 (West 2002).  

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Veteran and provide him with the appropriate VA forms to assign the power of attorney to his desired representative (i.e. VA forms 21-22 and 22a).  The Veteran should complete and return the designated forms to the RO so they can be associated with the claims file.  

2. Then, contact the Veteran to determine what type of hearing he prefers.  The Veteran should be provided with the options to appear and testify before a VLJ via videoconferencing or at an in-person hearing before a VLJ or before RO personnel at the RO in St. Louis, Missouri.  

3. Thereafter, take appropriate steps to schedule the Veteran for his requested hearing.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

